Citation Nr: 1620883	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to a disability rating in excess of 40 percent for a low back disorder. 

4.  Entitlement to a disability rating in excess of 20 percent for right knee chondromalacia with degenerative changes.

5.  Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia with degenerative changes.

6.  Entitlement to a disability rating in excess of 10 percent for left hip arthritis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the Army Reserves from January 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issues of 1) entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, and 2) entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is not characterized by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or intervertebral disc syndrome.
2.  The Veteran's right knee disability is not characterized by ankylosis, dislocated or removed semilunar cartilage, limitation of flexion to more than 30 degrees, limitation of extension to more than 0 degrees, impairment of the tibia or fibula, or genu recurvatum.

3.  The Veteran's right knee disability is characterized by slight lateral instability.

4.  The Veteran's left knee disability is not characterized by ankylosis, dislocated or removed semilunar cartilage, limitation of flexion to more than 30 degrees, limitation of extension to more than 0 degrees, impairment of the tibia or fibula, or genu recurvatum.

5.  The Veteran's left knee disability is characterized by slight lateral instability.

6.  The Veteran's left hip disability is not characterized by ankylosis; limitation of extension of the left thigh to more than 0 degrees; limitation of flexion of the left thigh to less than 45 degrees; adduction limited such that the Veteran cannot cross her legs, or rotation limited such that the Veteran cannot toe-out more than 15 degrees; malunion or nonunion of the femur; or a flail left hip joint.

7.  The Veteran's left hip disability was characterized by abduction lost beyond 10 degrees from June 9, 2009 to April 24, 2014.

8.  The Veteran's schedular rating is not less than total throughout the appeal, and the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as the result of her service-connected low back, right or left knee, or left hip disability alone.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a low back disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242-5237 (2015).

2.  The criteria for a disability rating in excess of 20 percent for right knee chondromalacia with degenerative changes are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2015).

3.  The criteria for a separate 10 percent disability rating, and no higher, for slight lateral instability of the right knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).

4.  The criteria for a disability rating in excess of 20 percent for left knee chondromalacia with degenerative changes are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2015).

5.  The criteria for a separate 10 percent disability rating, and no higher, for slight lateral instability of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).

6.  The criteria for a disability rating in excess of 10 percent for left hip arthritis are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5252 (2015).

7.  The criteria for a separate 20 percent rating for limitation of left thigh abduction are met from June 9, 2009 to April 24, 2014.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5253 (2015).

8.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any procedural arguments in relation to this case.  Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015)("absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."). 

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.

Analysis: Low Back

The Veteran contends in her May 2010 substantive appeal that her back pain renders her unable to stand or sit for long periods of time.  In a June 2014 statement, the Veteran contends that she has constant back pain.

The RO has evaluated the Veteran's low back disability at 40 percent under 38 C.F.R. § 4.71a, DCs 5242-5237.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability rating in excess of 40 percent is not warranted.  Specifically, pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating applies where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating applies where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating applies where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating applies where there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating applies where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  The regulation requires that VA:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Id.

A rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine because the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  The April 2014 VA examiner specifically found that the Veteran had no ankylosis of the spine.  Additionally, ankylosis was not identified during the April 2009 VA examination, and the Veteran was able to achieve lumbar spine motion (albeit limited) at that time.  Therefore, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, Note (1), any associated objective neurologic abnormalities are to be evaluated under the appropriate diagnostic code.  Here, the April 2014 VA examiner found that the Veteran has no signs or symptoms due to radiculopathy, and no other neurologic abnormalities.  Additionally, while the April 2009 VA examiner noted some neurological symptomatology, it was not diagnosed as a separate neurological abnormality associated with the lumbar spine disability.  Thus, no separate ratings are warranted.

A rating in excess of 40 percent is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The April 2014 VA examiner specifically found that the Veteran does not have intervertebral disc syndrome.  Additionally, while the April 2009 VA examiner found that the Veteran experienced "incapacitating episodes, as she remains at home and is limited in her activities of daily living," this definition does not conform to the definition of an incapacitating episode, which requires physician-prescribed bedrest and treatment.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  Moreover, the Veteran was not diagnosed with intervertebral disc syndrome at that time, or any point during the appeal period, so this finding would not warrant an increased rating even if it did conform to the definition, as the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable to her claim.

Therefore, a disability rating in excess of 40 percent for the Veteran's low back disability is not warranted.  38 C.F.R. §§ 4.7, 4.71a, DCs 5242-5237.

Analysis: Knees

The Veteran contends in her August and September 2009 statements that her right knee locks.  In her February 2010 notice of disagreement, the Veteran wrote that her Baker cyst causes increased pain and swelling in her left knee, and that she uses a walker.  In June 2010, the Veteran wrote that her right knee had been so painful that it prevented her from walking for a week.  At her April 2014 VA examination, the Veteran reported that she wears braces on both knees to help with stability.  In June 2014, the Veteran wrote that her right knee has been unstable since 2007, when it caused her first fall.

The RO has evaluated the Veteran's chondromalacia with degenerative changes of the right and left knees at 20 percent each under 38 C.F.R. § 4.71a, DCs 5010-5260.

Traumatic arthritis, pursuant to DC 5010, is to be rated as degenerative arthritis under DC 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added.  Id. 

DC 5260 provides the criteria for limitation of flexion of the knee.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a maximum schedular evaluation of 30 percent.  Id. 

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation.  Limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; to 15 degrees warrants a 20 percent evaluation; and to 20 degrees warrants a schedular evaluation of 30 percent.  Limitation of extension to 30 degrees warrants a 40 percent evaluation, and limitation of extension to 45 degrees warrants a 50 percent rating.  Id. 

Separate ratings under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

Recurrent subluxation or lateral instability of the knee is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a , DC 5257.  Separate ratings for arthritis and instability may be assigned when a knee has both.  See VAOPGCPREC 23-1997 (1997).

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability rating in excess of 20 percent for either knee is not warranted.  Specifically, the April 2009, October 2009, and April 2014 VA examiners found that the Veteran has positive range of motion of both knees; thus, no rating for ankylosis under DC 5256 is warranted.  The April 2014 VA examiner further found that the Veteran has no meniscal condition, and no history of surgical procedures for a meniscal condition; as such, no rating for dislocation or removal of semilunar cartilage under DCs 5258 or 5259 is warranted.  Although the Board is cognizant that the Veteran reported right knee locking in August and September 2009, locking alone, without dislocation of the semilunar cartilage, does not warrant a separate rating under diagnostic code 5258.  The April 2009 and October 2009 VA examiner found that, when considering the Veteran's complaints of pain, she had flexion to 20 degrees, and extension to 0 degrees, bilaterally.  The April 2014 VA examiner found that the Veteran had flexion to 45 degrees and extension to 0 degrees bilaterally, even when considering complaints of pain.  Therefore, ratings in excess of 20 percent under DC 5260, and separate ratings under DC 5261, are not warranted.  The April 2014 VA examiner found that the Veteran has no tibial or fibular impairment; thus, no separate rating under DC 5262 is warranted.  None of the VA examiners or other clinicians of record diagnosed genu recurvatum; therefore, a separate rating under DC 5263 is not warranted.  

However, resolving all reasonable doubt in the Veteran's favor, separate 10 percent ratings are warranted for the Veteran's knees under DC 5257.  The Veteran has competently and credibly reported at her April 2009 VA examination, at her April 2014 VA examination, and in her June 2014 written statement that she has had knee instability since 2007.  Further, the April 2009 VA examiner found that the Veteran had bilateral knee instability, and the April 2014 VA examiner observed that the Veteran was given knee braces in 2008.  The Board notes that the April 2014 VA examiner was unable to test the Veteran's knees for stability, presumably because she was wearing her VA-issued knee braces.  As the Veteran has lateral instability of both knees, separate ratings are warranted under DC 5257.  Because no finding of moderate or severe instability is of record, the April 2014 VA examiner observed that the Veteran's knee braces have little wear, and that VA examiner observed that the Veteran ambulated for more than 500 feet without the use of a cane or wheelchair, 10 percent ratings for slight lateral instability of both knees are assigned.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.


Analysis: Left Hip

The Veteran contends in her May 2010 substantive appeal that her left hip has extra weight pressure on it when walking.

The RO has evaluated the Veteran's left hip arthritis at 10 percent under 38 C.F.R. § 4.71a, DCs 5003-5252.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability rating in excess of 10 percent is not warranted.  Specifically, the April 2014 VA examiner found that the Veteran has no ankylosis of the left hip joint; thus, no rating for ankylosis under DC 5250 is warranted.  The June 2009 and April 2014 VA examiners also found that the Veteran had extension of the left thigh to 0 degrees; therefore, no rating for limitation of extension under DC 5251 is warranted.  The June 2009 VA examiner found that the Veteran had flexion of the left thigh to 40 degrees, and the April 2014 VA examiner found that the Veteran had flexion of the left thigh to 45 degrees; therefore, a rating in excess of 10 percent under DC 5252 is not warranted.  The April 2014 VA examiner found that the Veteran did not have abduction lost beyond 10 degrees, adduction limited such that the Veteran cannot cross her legs, or rotation limited such that the Veteran cannot toe-out more than 15 degrees.  However, the June 2009 VA examiner found that the Veteran could only abduct the left hip to 10 degrees.  Therefore, from June 9, 2009 to April 24, 2014, a separate 20 percent evaluation is warranted under DC 5253.  See VAOPGCPREC 9-04.  The April 2014 VA examiner further found that the Veteran did not have malunion or nonunion of the femur, or a flail hip joint; thus, separate or increased ratings under DCs 5254 and 5255 are not warranted.  

Analysis: TDIU

The Veteran is in receipt of a 100 percent combined schedular rating throughout this appeal-since June 4, 2009.

The Board must also consider whether any of the Veteran's individual increased rating claims on appeal-i.e., her low back, knees, and left hip disabilities-warrant a TDIU on their own, as such a finding could potentially allow for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The Veteran contends in her May 2013 statement that "I have not been able to work or be employed since 1999.  Only because I'm not able to perform the daily physical duties required."  In a June 2014 letter, the Veteran wrote that she most recently worked "as a companion to an Alzheimer patient [for]....4 hrs. 5 days a week.  My duties consisted of keeping the patient safe, reading to him and watching TV.  In no way did I provide any physical services as a Nursing Assistant.  I lost this job due to my fall which is due to service connected injury.  [I did] not work in any capacity since."

In adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran reported at her February 2012 VA psychiatric examination that she has a high school diploma and two years of college.  Her specialty in service was Patient Administrator, which corresponds to training in the related civilian occupation of medical records clerk.  She further reported that after her discharge from service, she worked for 28 years as a pension analyst.

The Board finds that the Veteran is not unemployable solely as a result of her low back disability.  Specifically, the April 2014 VA examiner recorded that the Veteran eats, dresses, bathes, and cooks for herself, and is able to leave her house and drive at times.  The examiner opined that the Veteran "would less likely be able to perform any physical job due to her chronic lumbar spine condition.  She as likely as not is capable of performing a sedentary job with regard to her lumbar spine arthritis ALONE."  In light of the Veteran's extensive education, training, and work experience in the sedentary fields of medical records and pension analysis, and in light of her ability to ambulate to the limited extent necessary to accomplish sedentary work, the Board finds that the Veteran is not unemployable solely as a result of her low back disability.

The Board also finds that the Veteran is not unemployable solely as a result of her chondromalacia with degenerative changes of the knees.  Specifically, the April 2014 VA examiner observed that the Veteran walked to her appointment, which was approximately 500 feet away, with breaks.  The examiner opined that the Veteran "would less likely be able to perform any physical employment due to her bilateral knee OA [osteoarthritis].  With regard to her knees alone she is as likely as not is [sic] capable of performing sedentary work based on her ability to attend multiple VA appointments and community meetings."  In light of the Veteran's extensive education, training, and work experience in the sedentary fields of medical records and pension analysis, and in light of her ability to ambulate to the limited extent necessary to accomplish sedentary work, the Board finds that the Veteran is not unemployable solely as a result of her chondromalacia with degenerative changes of the knees.

The Board finds that the Veteran is not unemployable solely as a result of her left hip arthritis.  Specifically, the April 2014 VA examiner opined that the Veteran "is less likely able to perform any physical work due to her...hips.  As likely as not she is capable of performing sedentary [work] with regard to her HIPS ALONE."  In light of the Veteran's extensive education, training, and work experience in the sedentary fields of medical records and pension analysis, and in light of her ability to ambulate to the limited extent necessary to accomplish sedentary work, the Board finds that the Veteran is not unemployable solely as a result of her left hip arthritis.



ORDER

A rating in excess of 40 percent for a low back disability is denied.

A rating in excess of 20 percent for right knee chondromalacia with degenerative changes is denied.

A separate 10 percent disability rating for slight lateral instability of the right knee is granted, subject to the applicable criteria governing the payment of monetary benefits.

A rating in excess of 20 percent for left knee chondromalacia with degenerative changes is denied.

A separate 10 percent disability rating for slight lateral instability of the left knee is granted, subject to the applicable criteria governing the payment of monetary benefits.

A rating in excess of 10 percent for left hip arthritis is denied.

A separate 20 percent rating for limitation of left thigh abduction is granted from June 9, 2009 to April 24, 2014, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to a TDIU is denied.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The RO obtained a VA examination in April 2014 regarding the Veteran's claimed sleep apnea and hypertension, and the examiner attributed both disorders to the Veteran's weight gain and obesity.  However, the Veteran asserted in her February 2010 notice of disagreement that her service-connected arthritis has precluded her from being the "very athletic active adult" that she was before the onset of her disabilities.  Consequently, a new medical opinion is required to determine whether it is at least as likely as not that the Veteran's weight gain and/or obesity, to which the April 2014 VA examiner attributed her sleep apnea and hypertension, is either caused or aggravated by her service-connected disabilities.

Finally, updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records dated since June 2014.  

2.  Then obtain an addendum opinion to the April 2014 VA examination report.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise. 

The author-or any qualified VA clinician-should review the April 2014 report, this remand, and the claims file, and opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's weight gain and/or obesity, which is noted as the cause of her hypertension and OSA, is either (a) caused or (b) aggravated by her service-connected disabilities.  The Veteran's service-connected disabilities include major depressive disorder, a low back disability, chondromalacia with degenerative changes of both knees, bilateral hip arthritis, right thigh impairment, bilateral restless leg syndrome, limitation of flexion of the right hand, loss of grip strength of the right hand, and limitation of extension of the right hand.

In making this determination, the clinician should consider the Veteran's February 2010 notice of disagreement, in which she stated that her service-connected arthritis has precluded her from being the "very athletic active adult" that she was before the onset of her disabilities.

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


